Hooker,. J.
The attorney general filed the bill in this cause to enjoin the city of Detroit from using a fund raised by tax for the purpose of paying for the construction of a municipal plant for the manufacture of brick to be used in paving, for which a contract had been made with one Frank Reich, by direction of the common council. The defendant has appealed from a decree sustaining complainant’s contention, and perpetually enjoining the payment of the fund as prayed. The only question in the case is whether the legislature has authorized. the city to make such a contract.
*311We agree with the opinion filed in the circuit court that the power to engage in the business of brick making, is not included in the powers expressly granted to the city, and that it is neither fairly implied in, nor incident to, such powers as are expressly granted, nor is it indispensable or even essential to the declared objects and purposes of the corporation. While the law permits municipal corporations to do those things which are necessary to accomplish the objects of their creation, under an implication of power (see 1 Dillon on Municipal Corporations [4th Ed.], § 89; 8 Current Law, p. 1062), the right has not usually been held to go so far. as to permit them to engage in the manufacture of articles necessary to their lawful enterprises, where they are in common use and are to be had in the open market.
The decree is affirmed, with costs.
Me Alva y, C. J., and Carpenter, Ostrander, and Moore, JJ., concurred.